Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 215







Kelsey Vivatson, 		Plaintiff and Appellant



v.



Joshua Haugen,						       Defendant and Appellee



         and



State of North Dakota, 		Real Party in Interest







No. 20140005







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable H. Patrick Weir, Judge.



AFFIRMED.



Per Curiam.



Rhiannon L. Gorham, P.O. Box 6306, Grand Forks, ND 58206-0306, for plaintiff and appellant.



Kari R. Winning, 315 First Avenue North, P.O. Box 5788, Grand Forks, ND 58206-5788, for defendant and appellee.

Vivatson v. Haugen

No. 20140005



Per Curiam.

[¶1]	Kelsey Vivatson appeals from a district court judgment awarding Joshua Haugen primary residential responsibility of their minor child.  Vivatson argues the district court erred in applying the best interest factors and in awarding primary residential responsibility to Haugen.  We conclude the court’s findings on the best interest factors and its determination to award Haugen primary residential responsibility of the child were not clearly erroneous, and we affirm the judgment under N.D.R.App.P. 35.1 (a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom